Response to Amendment
The proposed amendment amends claim 1 to include the limitation “wherein the battery assembly includes one or more openings in each of the one or more bipolar plates, the first monopolar plate, the second monopolar plate, and the one or more separators which are aligned with each other in a transverse direction; wherein the one or more openings of the one or more bipolar plates, the first monopolar plate, and the second monopolar plate which are aligned each include one or more inserts molded therein which are aligned and interlocked to form one or more channels; and wherein the one or more channels extend transversely through and are integrated into the one or more stacks of the plurality of electrode plates, pass through active material of the anodes and the cathodes of the plurality of electrode plates, and pass through the liquid electrolyte within the electrochemical cells while the one or more inserts prevent leakage of the liquid electrolyte into the one or more channels” and amends claim 38 to include the limitation “one or more channels which extend transversely through and are integrated into the one or more stacks of the plurality of electrode plates, pass through active material of the anodes and the cathodes of the plurality of electrode plates, and pass through the liquid electrolyte of the electrochemical cell”.  This amendment changes the scope of the claims and therefore raises new issues that would require further search and/or consideration.
/T.S.C/Examiner, Art Unit 1729   

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729